Case: 12-40652       Document: 00512352119         Page: 1     Date Filed: 08/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 23, 2013
                                     No. 12-40652
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS GONZALEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:11-CR-1233-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Carlos Gonzalez was convicted by a jury of possession with intent to
distribute 100 kilograms or more of marijuana. After Gonzalez admitted to
having a prior felony drug offense under 21 U.S.C. § 841(b)(1)(B), the district
court sentenced him to a statutory minimum sentence of 120 months in prison,
to be followed by an eight-year term of supervised release.
       On appeal, Gonzalez asserts that the district court erred by denying his
motion to suppress the evidence found during a search of the trailer he was

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40652     Document: 00512352119      Page: 2    Date Filed: 08/23/2013

                                  No. 12-40652

towing because the Border Patrol agent who stopped him lacked reasonable
suspicion of criminal activity. The area’s close proximity to the border, the
agent’s experience in detecting illegal activity under similar situations,
Gonzalez’s nervous behavior, and the negative return on the paper license tags
attached to the trailer, viewed in totality and in the light most favorable to the
Government, provided a constitutional basis for stopping Gonzalez. See, e.g.,
United States v. Neufeld-Neufeld, 338 F.3d 374, 379 (5th Cir. 2003); United
States v. Jacquinot, 258 F.3d 423, 428-29 (5th Cir. 2001); United States v. Saenz,
578 F.2d 643, 646-47 (5th Cir. 1978). Although Gonzalez complains that it is
possible that the dispatcher mistyped the plate number or conducted an
inadequate search, the agent was entitled to rely in good faith on the
information he received. United States v. DeLeon-Reyna, 930 F.2d 396, 399 (5th
Cir. 1991).
      Gonzalez contends that two trial errors, either individually or
cumulatively, warrant reversal of his conviction. He first maintains that the
district court should have granted his motion for a mistrial after the Border
Patrol agent gave an unsolicited statement about Gonzalez’s prior arrests.
Gonzalez has not shown that the district court abused its discretion in denying
the motion or that there exists a significant probability that the admission of the
statement substantially impacted the jury’s verdict. United States v. Lucas, 516
F.3d 316, 345 (5th Cir. 2008).       Gonzalez also maintains that the agent’s
testimony about no return on the license tag constituted impermissible hearsay
and violated the Confrontation Clause. Because Gonzalez objected on hearsay
grounds, we review this claim for an abuse of discretion, but the lack of a
Confrontation Clause objection results in plain error review of that assertion.
United States v. Acosta, 475 F.3d 677, 680 (5th Cir. 2007); United States v.
Cisneros-Gutierrez, 517 F.3d 751, 757 (5th Cir. 2008).          Gonzalez has not
established that admission of the statement constituted an abuse of discretion
or a clear or obvious error. See Williams v. Illinois, 132 S. Ct. 2221, 2235 (2012);

                                         2
    Case: 12-40652     Document: 00512352119     Page: 3   Date Filed: 08/23/2013

                                  No. 12-40652

Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Dunigan, 555
F.3d 501, 507 (5th Cir. 2009). Additionally, Gonzalez has not established that
the admission substantially affected the jury verdict or affected his substantial
rights. See Puckett, 556 U.S. at 135; United States v. Crawley, 533 F.3d 349, 353
(5th Cir. 2008). His allegations of cumulative trial error are insufficient to
warrant reversal. See United States v. Delgado, 672 F.3d 320, 343-44 (5th Cir.),
cert. denied, 133 S. Ct. 525 (2012).
      In his final ground for relief, Gonzalez challenges his sentencing
enhancement under § 841(b)(1)(B). He first contends that the enhancement
scheme of § 841 and 21 U.S.C. § 851 is unconstitutional because, in light of
Apprendi v. New Jersey, 530 U.S. 466 (2000), the Government must allege in an
indictment that the prior conviction was “final” before the instant offense
occurred and this fact must be found by a jury or admitted by the defendant.
Because Gonzalez did not object on this ground in the district court, we review
for plain error. See United States v. Salazar, 542 F.3d 139, 147 (5th Cir. 2008).
Gonzalez is unable to show the existence of a clear or obvious error on the
question whether the finality of the prior conviction is an issue beyond the fact
of a prior conviction. See Puckett, 556 U.S. at 135; United States v. Henao-Melo,
591 F.3d 798, 806 (5th Cir. 2009). Alternatively, Gonzalez contends that the
Government failed to satisfy its burden of proving the finality of the prior
conviction. Given the passage of 14 years between the prior Texas judgment and
the instant offense and the absence of evidence indicating that the Texas offense
is not final, Gonzalez is unable to show that he is entitled to relief. See, e.g.,
United States v. Andrade-Aguilar, 570 F.3d 213, 218 & n.6 (5th Cir. 2009). The
judgment of the district court is therefore AFFIRMED.




                                        3